NEWS RELEASE EVEREST RE GROUP, LTD. Wessex House, 45 Reid Street, 2nd Floor, Hamilton HM DX, Bermuda Contact:Elizabeth B. Farrell Vice President, Investor Relations Everest Global Services, Inc. For Immediate Release Everest Re Group Reports Record Earnings for First Quarter 2012 HAMILTON, Bermuda – April 25, 2012 Everest Re Group, Ltd. (NYSE: RE) today reported net income of $304.7 million, or $5.68 per diluted common share, for the first quarter of 2012, compared to a net loss of $315.9 million, or $5.81 per common share, for the first quarter of 2011. Excluding realized capital gains and losses, after-tax operating income1 was $239.9 million, or $4.48 per diluted common share, for the first quarter 2012, compared to an after-tax operating loss1 of $323.6 million, or $5.95 per common share, for the same period last year. Commenting on the Company’s results, Chairman and Chief Executive Officer, Joseph V. Taranto said, “We are extremely pleased with our results this quarter, having generated comprehensive income in excess of $400 million, an annualized operating ROE of 17%,and growth in book value per share, adjusted for dividends, of 7% in the quarter. Our underwriting portfolio, particularly for catastrophe exposed risks, has seen strong upward rate momentum, which is adding meaningfully to the risk-adjusted returns we are able to achieve. We expect market momentum to continue and we remain well positioned to capitalize on opportunities as they arise.” Operating highlights for the first quarter of 2012 included the following: · Gross written premiums were $1.05 billion, a decrease of 2% when compared to the first quarter of 2011. However, adjusting for the impact of reinstatement premiums and foreign currency fluctuations, gross written premiums were up just over 1%, quarter over quarter, with reinsurance premiums up 9% on this same basis. 1 · The loss ratio was 60.4% for the quarter compared to 123.6% in the first quarter of 2011. Excluding catastrophe losses, reinstatement premiums, and prior year development, the attritional loss ratio was 57.6% compared to 59.8% for the same period last year. · Net investment income for the current quarter was $152.4 million, down when compared to $178.7 million for 2011, primarily due to higher investment income on limited partnership investments in the prior year. · Net after-tax realized and unrealized capital gains totaled $64.8 million and $80.4 million, respectively, for the quarter. · Cash flow from operations remained strong at $165.7 million for the quarter. · During the quarter, the Company repurchased 1.4 million of its common shares at an average price of $90.73 and a total cost of $125.0 million. The repurchases were made pursuant to a share repurchase authorization, provided by the Company’s Board of Directors, under which there remains 5.9 million shares available. · Shareholders’ equity ended the quarter at $6.33 billion, up from $6.07 billion at year end 2011. Book value per share increased 6.5% from $112.99 at December 31, 2011 to $120.30 at March 31, 2012. This news release contains forward-looking statements within the meaning of the U.S. federal securities laws.We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements in the U.S. Federal securities laws. These statements involve risks and uncertainties that could cause actual results to differ materially from those contained in forward-looking statements made on behalf of the Company.These risks and uncertainties include the impact of general economic conditions and conditions affecting the insurance and reinsurance industry, the adequacy of our reserves, our ability to assess underwriting risk, trends in rates for property and casualty insurance and reinsurance, competition, investment market fluctuations, trends in insured and paid losses, catastrophes, regulatory and legal uncertainties and other factors described in our latest Annual Report on Form 10-K.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Everest Re Group, Ltd. is a Bermuda holding company that operates through the following subsidiaries: Everest Reinsurance Company provides reinsurance to property and casualty insurers in both the U.S. and international markets. Everest Reinsurance (Bermuda), Ltd., including through its branch in the United Kingdom, provides reinsurance and insurance to worldwide property and casualty markets and reinsurance to life insurers. Everest Reinsurance Company (Ireland), Limited provides reinsurance to non-life insurers in Europe. Everest National Insurance Company and Everest Security Insurance Company provide property and casualty insurance to policyholders in the U.S. Everest Indemnity Insurance Company offers excess and surplus lines insurance in the U.S. Everest Insurance Company of Canada provides property and casualty insurance to policyholders in Canada. Additional information on Everest Re Group companies can be found at the Group’s web site at www.everestregroup.com. 2 A conference call discussing the first quarter results will be held at 10:30 a.m. Eastern Time on April 26, 2012. The call will be available on the Internet through the Company’s web site or at www.streetevents.com. Recipients are encouraged to visit the Company’s web site to view supplemental financial information on the Company’s results. The supplemental information is located at www.everestregroup.com in the “Financial Reports” section of the “Investor Center”. The supplemental financial information may also be obtained by contacting the Company directly. 1The Company generally uses after-tax operating income (loss), a non-GAAP financial measure, to evaluate its performance.After-tax operating income (loss) consists of net income (loss) excluding after-tax net realized capital gains (losses) as the following reconciliation displays: Three Months Ended March 31, (Dollars in thousands, except per share amounts) (unaudited) Per Diluted Per Common Common Amount Share Amount Share Net income (loss) $ $ $ ) $ ) After-tax net realized capital gains (losses) After-tax operating income (loss) $ $ $ ) $ ) (Some amounts may not reconcile due to rounding.) Although net realized capital gains (losses) are an integral part of the Company’s insurance operations, the determination of net realized capital gains (losses) is independent of the insurance underwriting process.The Company believes that the level of net realized capital gains (losses) for any particular period is not indicative of the performance of the underlying business in that particular period.Providing only a GAAP presentation of net income (loss) makes it more difficult for users of the financial information to evaluate the Company’s success or failure in its basic business, and may lead to incorrect or misleading assumptions and conclusions.The Company understands that the equity analysts who follow the Company focus on after-tax operating income (loss) in their analyses for the reasons discussed above.The Company provides after-tax operating income (loss) to investors so that they have what management believes to be a useful supplement to GAAP information concerning the Company’s performance. Financial Details Follow 3 EVEREST RE GROUP, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three Months Ended March 31, (Dollars in thousands, except per share amounts) (unaudited) REVENUES: Premiums earned $ $ Net investment income Net realized capital gains (losses): Other-than-temporary impairments on fixed maturity securities ) ) Other-than-temporary impairments on fixed maturity securities transferred to other comprehensive income (loss) - - Other net realized capital gains (losses) Total net realized capital gains (losses) Net derivative gain (loss) Other income (expense) ) ) Total revenues CLAIMS AND EXPENSES: Incurred losses and loss adjustment expenses Commission, brokerage, taxes and fees Other underwriting expenses Corporate expenses Interest, fees and bond issue cost amortization expense Total claims and expenses INCOME (LOSS) BEFORE TAXES ) Income tax expense (benefit) ) NET INCOME (LOSS) $ $ ) Other comprehensive income (loss), net of tax : Unrealized appreciation (depreciation) ("URA(D)") on securities arising during the period ) Less:reclassification adjustment for realized losses (gains) included in net income (loss) Total URA(D) on securities arising during the period ) Foreign currency translation adjustments Pension adjustments Total other comprehensive income (loss), net of tax COMPREHENSIVE INCOME (LOSS) $ $ ) EARNINGS PER COMMON SHARE: Basic $ $ ) Diluted ) Dividends declared EVEREST RE GROUP, LTD. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Dollars and share amounts in thousands, except par value per share) (unaudited) ASSETS: Fixed maturities - available for sale, at market value $ $ (amortized cost: 2012, $11,767,105; 2011, $11,731,173) Fixed maturities - available for sale, at fair value Equity securities - available for sale, at market value (cost: 2012, $450,592; 2011, $463,620) Equity securities - available for sale, at fair value Short-term investments Other invested assets (cost: 2012, $574,575; 2011, $558,232) Cash Total investments and cash Accrued investment income Premiums receivable Reinsurance receivables Funds held by reinsureds Deferred acquisition costs Prepaid reinsurance premiums Deferred tax asset Federal income taxes recoverable Other assets TOTAL ASSETS $ $ LIABILITIES: Reserve for losses and loss adjustment expenses $ $ Future policy benefit reserve Unearned premium reserve Funds held under reinsurance treaties Commission reserves Other net payable to reinsurers 5.4% Senior notes due 10/15/2014 6.6% Long term notes due 5/1/2067 Junior subordinated debt securities payable Accrued interest on debt and borrowings Equity index put option liability Other liabilities Total liabilities SHAREHOLDERS' EQUITY: Preferred shares, par value: $0.01; 50,000 shares authorized; no shares issued and outstanding - - Common shares, par value: $0.01; 200,000 shares authorized; (2012) 66,721 and (2011) 66,455 outstanding before treasury shares Additional paid-in capital Accumulated other comprehensive income (loss), net of deferred income tax expense (benefit) of $121,121 at 2012 and $112,969 at 2011 Treasury shares, at cost; 14,096 shares (2012) and 12,719 shares (2011) ) ) Retained earnings Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ EVEREST RE GROUP, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Dollars in thousands) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Decrease (increase) in premiums receivable ) Decrease (increase) in funds held by reinsureds, net ) Decrease (increase) in reinsurance receivables Decrease (increase) in federal income taxes recoverable ) ) Decrease (increase) in deferred tax asset Decrease (increase) in prepaid reinsurance premiums Increase (decrease) in reserve for losses and loss adjustment expenses ) Increase (decrease) in future policy benefit reserve ) ) Increase (decrease) in unearned premiums ) Increase (decrease) in other net payable to reinsurers ) ) Change in equity adjustments in limited partnerships ) ) Change in other assets and liabilities, net Non-cash compensation expense Amortization of bond premium (accrual of bond discount) Amortization of underwriting discount on senior notes 13 12 Net realized capital (gains) losses ) ) Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from fixed maturities matured/called - available for sale, at market value Proceeds from fixed maturities matured/called - available for sale, at fair value - Proceeds from fixed maturities sold - available for sale, at market value Proceeds from fixed maturities sold - available for sale, at fair value Proceeds from equity securities sold - available for sale, at market value Proceeds from equity securities sold - available for sale, at fair value Distributions from other invested assets Cost of fixed maturities acquired - available for sale, at market value ) ) Cost of fixed maturities acquired - available for sale, at fair value ) ) Cost of equity securities acquired - available for sale, at market value ) ) Cost of equity securities acquired - available for sale, at fair value ) ) Cost of other invested assets acquired ) ) Cost of businesses acquired - ) Net change in short-term investments ) Net change in unsettled securities transactions ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Common shares issued during the period, net Purchase of treasury shares ) ) Revolving credit borrowings - ) Dividends paid to shareholders ) ) Net cash provided by (used in) financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) Net increase (decrease) in cash Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Income taxes paid (recovered) $ $ Interest paid Non-cash transaction: Net assets acquired and liabilities assumed from business acquisitions -
